United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1120
                         ___________________________

                              United States of America

                                        Plaintiff - Appellee

                                          v.

                                 Jose Mena-Valdez

                                     Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                           Submitted: November 19, 2021
                             Filed: December 17, 2021
                                   [Unpublished]
                                   ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       A jury convicted Jose A. Mena-Valdez of possessing methamphetamine with
intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1), and possessing
a firearm in furtherance of drug trafficking, in violation of 18 U.S.C. § 924(c)(1)(A).
The district court1 sentenced him to 60 months on both counts, to be served
consecutively. He appeals the denial of his motion to suppress. Having jurisdiction
under 28 U.S.C. § 1291, this court affirms.

       On October 30, 2018, Omaha police officers stopped Mena-Valdez for lack
of license plates and failing to properly signal a turn. Officer James Holtmeyer
approached the car. He “smelled a very strong odor of alcohol coming from the
vehicle” and saw a red Solo cup in the center console. He asked Mena-Valdez to
exit the car and seized the cup, which contained what he believed was rum and Coke.
When asked, Mena-Valdez said he had been drinking “a little bit.” Officer
Holtmeyer searched the car, finding a bag with 7.6 ounces of meth in the front
passenger area. The officers arrested Mena-Valdez, finding a small amount of meth
on him. After the car was impounded, officers found a handgun in it.

      Mena-Valdez moved to suppress the drugs and gun, arguing officers stopped
his vehicle without probable cause or reasonable suspicion. At the hearing, he also
argued that there was no probable cause to search the car. After the hearing, he
conceded there was probable cause to stop the car to issue traffic citations. The
magistrate judge found probable cause both to initiate the stop and to search the car.
He appeals.

       This court reviews de novo the denial of a motion to suppress. United States
v. Czichray, 378 F.3d 822, 825 (8th Cir. 2004). “Under the automobile exception to
the warrant requirement, officers may conduct a warrantless search of a vehicle if
they have probable cause to believe that the car contains contraband or other
evidence.” United States v. Edwards, 891 F.3d 708, 712 (8th Cir. 2018). “Probable
cause exists where there is a ‘fair probability that contraband or evidence of a crime

      1
        The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska, adopting the report and recommendation of the Honorable
Michael D. Nelson, United States Magistrate Judge for the District of Nebraska.


                                         -2-
will be found in a particular place.’” United States v. Donnelly, 475 F.3d 946, 954
(8th Cir. 2007), quoting Illinois v. Gates, 462 U.S. 213, 238 (1983).

        During the traffic stop, Officer Holtmeyer smelled alcohol and found a red
Solo cup filled with it, in violation of Nebraska Revised Statute § 60-6211.08. See
Neb. Rev. Stat. § 60-6, 211.08(2) (making it “unlawful for any person in the
passenger area of a motor vehicle to possess an open alcoholic beverage container
while the motor vehicle is located in a public parking area or on any highway in this
state”). Mena-Valdez also admitted drinking. He believes these circumstances
justified an arrest, not a search. This belief has no merit. Officer Holtmeyer had
probable cause to search the car for evidence related to the open container violation.
See United States v. McCoy, 200 F.3d 582, 584 (8th Cir. 2000) (holding an officer
had probable cause to search a car for marijuana after smelling it in the car); United
States v. Neumann, 183 F.3d 753, 756 (8th Cir. 1999) (holding probable cause
existed to search car for an open container where officer smelled alcohol on
defendant’s breath). See also United States v. Ross, 456 U.S. 798, 825 (1982) (“If
probable cause justifies the search of a lawfully stopped vehicle, it justifies the
search of every part of the vehicle and its contents that may conceal the object of the
search.”). The district court did not err in denying the motion to suppress.

                                    *******

      The judgment is affirmed.
                      ______________________________




                                         -3-